Case 1:20-cv-00510-LPS Document 20 Filed 08/31/20 Page 1 of 2 PageID #: 4416




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

STRAGENT, LLC,                         )
                                       )
               Plaintiff,              )
                                       )
          v.                           ) C.A. No. 20-510-LPS
                                       )
BMW OF NORTH AMERICA, LLC, and         )
BMW MANUFACTURING CO., LLC,            )
                                       )
               Defendants.             )
                                       )
STRAGENT, LLC,                         )
                                       )
               Plaintiff,              )
                                       )
v.                                     ) C.A. No. 20-511-LPS
                                       )
MERCEDES-BENZ USA, LLC,                )
MERCEDES-BENZ VANS, LLC, DAIMLER       )
TRUCKS NORTH AMERICA, LLC, and DAIMLER )
NORTH AMERICA CORPORATION,             )
                                       )
               Defendants.             )
                                       )
STRAGENT, LLC,                         )
                                       )
               Plaintiff,              )
                                       )
v.                                     ) C.A. No. 20-512-LPS
                                       )
VOLVO CAR NORTH AMERICA, LLC,          )
                                       )
               Defendant.              )
                                       )


                 DEFENDANTS’ REQUEST FOR ORAL ARGUMENT

      Pursuant to Local Rule 7.1.4, Defendants BMW of North America, LLC and BMW

Manufacturing Co., LLC; Mercedes-Benz USA, LLC, Mercedes-Benz Vans, LLC, Daimler

Trucks North America, LLC, and Daimler North America Corp.; and Volvo Car North America,



                                           1
Case 1:20-cv-00510-LPS Document 20 Filed 08/31/20 Page 2 of 2 PageID #: 4417




LLC respectfully request oral argument on their Motion to Dismiss Under Rule 12(b)(6) Based

on Claim and Issue Preclusion (the “Motion”). Briefing on the Motion (D.I. 12, 16, 19) was

completed on August 24, 2020.


                                                   /s/ Andrew E. Russell
                                                   Karen E. Keller (No. 4489)
                                                   Andrew E. Russell (No. 5382)
                                                   David M. Fry (No. 5486)
                                                   Nathan R. Hoeschen (No. 6232)
                                                   SHAW KELLER LLP
 OF COUNSEL:                                       I.M. Pei Building
 Lionel M. Lavenue                                 1105 North Market Street, 12th Floor
 FINNEGAN, HENDERSON, FARABOW,                     Wilmington, DE 19801
  GARRETT & DUNNER, LLP                            (302) 298-0700
 11955 Freedom Drive, Suite 800                    kkeller@shawkeller.com
 Reston, VA 20190                                  arussell@shawkeller.com
 (571) 203-2700                                    dfry@shawkeller.com
                                                   nhoeschen@shawkeller.com
 R. Benjamin Cassady
 FINNEGAN, HENDERSON, FARABOW,                     Attorney for Defendants BMW of North
  GARRETT & DUNNER, LLP                            America, LLC and BMW Manufacturing
 901 New York Avenue, NW                           Co. LLC
 Washington, DC 20001-4413
 (202) 408-4000

 Samhitha Muralidhar Medatia
 FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
 271 17th Street, NW
 Suite 1400
 Atlanta, GA 30363-6209
 (404) 653-6400

 Attorneys for Defendants
 BMW of North America, LLC and
 BMW Manufacturing Co. LLC

 Dated: August 31, 2020




                                               2
